DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the claim is vague as it is unclear what is being positively recited and what is being functionally recited. It is unclear if the “one or more electrodes” and the “skin-electrode impedance” is being positively recited or functionally recited.  It is suggested to first state those elements before they are used in a connection.  In line 2, “to be applied to a patient’s skin” is vague and sounds like there is a connection to the human body.  Apparatus claims cannot claim a connection to the body and it is suggested to use functional language such as “and configured to be applied…”.  In the last two lines “automatically adapts a number of pulses with respect to skin-electrode impedance” makes the claim vague and incomplete for omitting an element to first sense the skin-electrode impedance variation to therefore automatically adjust the pulses.  If there is no sensing or circuit to sense the impedance then the system cannot automatically adjust the pulses.  In addition, “of pulses” is vague as it is unclear if the pulses from line 2 are being discussed or if they are other additional pulses.  It is suggested to use “a number of said electrical stimulation pulses”.   A suggested claim format would be
A skin-electrode impedance variation adaptation circuit comprising:
One or more electrodes;
A skin-electrode impedance circuit configured to sense the impedance between a patient’s skin and the one or more electrodes; and 
Stimulation signal circuitry to generate electrical stimulation pulses, the circuitry configured to be applied to the patient’s skin through the one or more electrodes, said stimulation…”.
In claim 2, line 2, “said naturally occurring RC time constant” lacks antecedent basis and it is suggested to use “a naturally occurring…”. 
In claim 3, “includes transcranial electrical stimulation (tES)” is vague as it is unclear what further structural limitation this imparts to the stimulation signal circuitry.  Does this relate to a particular structure?  Functional use?  Stimulation pulse?  Etc.
In claim 4, the claim is vague and conflicts with claim 2 since claim 2 states that the electrical pulses are provided to the skin, which therefore means there is current injecting circuitry.  It is unclear what claim 4 is trying to preclude from the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 102(a1) as anticipated by Thompson et al (2007/0293918) or, in the alternative, under 35 U.S.C. 103 as obvious over Thompson et al (2007/0293918) in view of Parker et al (2011/0009927).  Thompson discloses the claimed invention for delivery of stimulation pulses to the skin (e.g. figures 5, 47, abstract, etc.), where the tissue/skin impedance, or naturally occurring RC, is sensed to automatically adjust the stimulation pulse parameters (e.g. abstract, paras. 14, 21, 6, 91, etc.) to maintain a constant/uniform charge delivered to the patient (e.g. para. 118, claim 10, etc.) where the pulse is delivered with a certain frequency (e.g. figure 4, etc.) and the stimulation parameter that is changed is the pulse frequency (e.g. para. 118, etc.).  For claim 3, the claim is vague as to what is being further recited, but Thompson is capable of being used for transcranial electrical stimulation since his electrode or stimulation circuitry can be used on the head and/or applies electrical stimulation to the skin.  For claim 4, the claim is vague, but while Thompson does have an embodiment that uses an extra current injection circuit, Thompson has this as one of many different options to determine impedance and does not necessarily require it in every embodiment and therefore does not require/include injection circuitry for impedance monitoring.
Thompson does state that a pulse frequency is changed based on the impedance, but if Thompson is not considered to change the pulse frequency/number of pulses based on impedance, Parker discloses that when tissue impedance changes (e.g. paras. 4, 14, etc.) that the stimulation pulse parameters, such as the frequency/number of pulses, can be adjusted to maintain proper stimulation intensity and effectiveness (e.g. paras. 22, 25, 34, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Thompson, with changing the pulse frequency/number of pulses based on the impedance, as taught by Parker, since it would provide the predictable results of maintaining proper stimulation intensity and effectiveness based on the changing tissue impedance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/1/22